Case 2:08-cv-02100-JTF-cgc Document 564 Filed 11/12/19 Page 1 of 1                PageID 17959


                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 EDWARD MONROE, FABIAN MOORE,
 & TIMOTHY WILLIAMS, on behalf of
 themselves and all other similarly situated
 employees,

        Plaintiffs,

 v.                                                         Case No. 2:08-cv-02100-JTF-cgc


 FTS USA, LLC & UNITEK USA, LLC,


        Defendants.




                                    JUDGMENT

        Decision by Court. This action came for consideration before the Court. The issues have
 been duly considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED that this action is dismissed with prejudice in
 accordance with the Order entered by this Court on November 12, 2019 (ECF No. 563) in favor
 of 295 Plaintiffs in the amount and manner as follows: (a) Plaintiffs’ overtime damages for 295
 individuals totals $442,633.30; (b) Plaintiffs’ liquidated damages for 295 individuals totals
 $442,633.30; and (c) Post-judgment interest from October 31, 2012 for 295 individuals totals
 $9,602.08.



 APPROVED:
 s/John T. Fowlkes, Jr.
 JOHN T. FOWLKES, JR.                                      THOMAS M. GOULD
 UNITED STATES DISTRICT JUDGE                              CLERK
 November 12, 2019                                         s/Benjamin D. Hargrove
 DATE                                                     (BY) LAW CLERK
